
	
		II
		111th CONGRESS
		1st Session
		S. 2810
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2009
			Mr. Cochran (for
			 himself, Mr. Wicker, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to provide
		  emergency disaster assistance to certain agricultural producers that suffered
		  losses during the 2009 calendar year.
	
	
		1.Emergency disaster
			 assistance
			(a)DefinitionsIn this section:
				(1)Disaster
			 county
					(A)In
			 generalThe term disaster county means a county
			 included in the geographic area covered by a qualifying natural disaster
			 declaration for calendar year 2009 for which the request for such declaration
			 was approved by the Secretary as of November 17, 2009.
					(B)ExclusionThe
			 term disaster county does not include a contiguous county.
					(2)Eligible
			 producerThe term eligible producer means an
			 agricultural producer in a disaster county.
				(3)Eligible
			 specialty crop producerThe term eligible specialty crop
			 producer means an agricultural producer that, during the 2009 calendar
			 year, as determined by the Secretary—
					(A)produced, or were
			 prevented from planting, a specialty crop in 1 or more disaster counties;
			 and
					(B)experienced crop
			 losses associated with drought or excessive rainfall.
					(4)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means a natural disaster declared by the Secretary
			 for production losses under section 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)).
				(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(6)Specialty
			 cropThe term specialty crop has the meaning given
			 the term in section 3 of the Specialty Crops Competitiveness Act of 2004
			 (Public Law 108–465; 7 U.S.C. 1621 note).
				(b)Supplemental
			 direct paymentOf the funds
			 of the Commodity Credit Corporation, the Secretary shall use such sums as are
			 necessary to make a supplemental payment under section 1103 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713) to eligible producers that
			 previously received a payment under that section.
			(c)Specialty crop
			 assistance
				(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use not more than $650,000,000, to remain available until
			 September 30, 2011, to carry out a program of grants to States to assist
			 eligible specialty crop producers for losses associated with drought or
			 excessive rainfall during the 2009 calendar year.
				(2)NotificationNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 notify the State department of agriculture (or similar entity) in each State of
			 the availability of funds to assist eligible specialty crop producers,
			 including such terms as are determined by the Secretary to be necessary for the
			 equitable treatment of eligible specialty crop producers.
				(3)Provision of
			 grants
					(A)In
			 generalThe Secretary shall make grants to States under this
			 subsection on a pro rata basis based on the value of specialty crop production
			 during the 2008 calendar year, as determined by the Secretary.
					(B)TimingNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall make grants to States to provide assistance under this subsection.
					(C)Maximum
			 grantThe maximum amount of a grant made to a State under this
			 subsection may not exceed $40,000,000.
					(4)RequirementsThe
			 Secretary shall make grants under this subsection only to States that
			 demonstrate to the satisfaction of the Secretary that the State will—
					(A)use grant funds
			 to assist eligible specialty crop producers;
					(B)provide
			 assistance to eligible specialty crop producers not later than 60 days after
			 the date on which the State receives grant funds; and
					(C)not later than 30
			 days after the date on which the State provides assistance to eligible
			 specialty crop producers, submit to the Secretary a report that
			 describes—
						(i)the
			 manner in which the State provided assistance;
						(ii)the amounts of
			 assistance provided by type of specialty crop; and
						(iii)the process by
			 which the State determined the levels of assistance to eligible specialty crop
			 producers.
						(d)Cottonseed
			 assistance
				(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use not more than $42,000,000 to provide supplemental
			 assistance to eligible producers and first-handlers of the 2009 crop of
			 cottonseed in disaster counties.
				(2)General
			 termsExcept as otherwise provided in this subsection, the
			 Secretary shall provide disaster assistance under this subsection under the
			 same terms and conditions as assistance provided under section 3015 of the
			 Emergency Agricultural Disaster Assistance Act of 2006 (title III of Public Law
			 109–234; 120 Stat. 477).
				(3)Distribution of
			 assistanceThe Secretary shall distribute assistance to first
			 handlers for the benefit of eligible producers in a disaster county in an
			 amount equal to the product obtained by multiplying—
					(A)the payment rate,
			 as determined under paragraph (4); and
					(B)the
			 county-eligible production, as determined under paragraph (5).
					(4)Payment
			 rateThe payment rate shall be equal to the quotient obtained by
			 dividing—
					(A)the sum of the
			 county-eligible production, as determined under paragraph (5); by
					(B)the total funds
			 made available to carry out this subsection.
					(5)County-eligible
			 productionThe county-eligible production shall be equal to the
			 product obtained by multiplying—
					(A)the number of
			 acres planted to cotton in the disaster county, as reported to the Secretary by
			 first-handlers;
					(B)the expected
			 cotton lint yield for the disaster county, as determined by the Secretary based
			 on the best available information; and
					(C)the national
			 average seed-to-lint ratio, as determined by the Secretary based on the best
			 available information for the 5 crop years immediately preceding the 2009 crop,
			 excluding the year in which the average ratio was the highest and the year in
			 which the average ratio was the lowest in such period.
					(e)Livestock
			 assistance
				(1)Continuation of
			 assistance program
					(A)In
			 generalSubject to paragraph (3), the Secretary shall continue to
			 carry out the 2002 Livestock Compensation Program announced by the Secretary on
			 October 10, 2002 (67 Fed. Reg. 63070) (referred to in this paragraph as the
			 Program).
					(B)AssistanceIn
			 carrying out the Program, the Secretary shall provide assistance to any
			 applicant that—
						(i)conducts a
			 livestock operation that is physically located in a disaster county and meets
			 all other eligibility requirements established by the Secretary for the
			 Program; or
						(ii)produces an
			 animal described in section 10806(a)(1) of the Farm Security and Rural
			 Investment Act of 2002 (21 U.S.C. 321d(a)(1)) and meets all other eligibility
			 requirements established by the Secretary for the Program.
						(C)Use of
			 commodity credit corporation fundsEffective beginning on the
			 date of enactment of this Act, the Secretary shall carry out the Program using
			 funds of the Commodity Credit Corporation.
					(2)Livestock loss
			 assistance programSubject to paragraph (3), of the funds of the
			 Commodity Credit Corporation, the Secretary shall use $150,000,000 to carry out
			 a program to make payments to eligible producers for livestock losses occurring
			 in a disaster county under the same criteria established to carry out the 1999
			 Livestock Assistance Program.
				(3)Relationship of
			 livestock assistance programsThe amount of assistance that the
			 eligible producers on a farm would otherwise receive for a loss under a
			 livestock assistance program, except for the operation of this subsection,
			 shall be reduced by the amount of the assistance that the eligible producers on
			 the farm receive under any other livestock assistance program.
				(f)Relation to
			 other lawAn eligible producer or eligible specialty crop
			 producer that receives assistance under this section shall be ineligible to
			 receive assistance for the 2009 crop year under the program carried out under
			 section 531 of the Federal Crop Insurance Act (7 U.S.C. 1531) and section 901
			 of the Trade Act of 1974 (19 U.S.C. 2497).
			(g)Administration
				(1)Regulations
					(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall promulgate such regulations as are necessary to
			 implement this section.
					(B)ProcedureThe
			 promulgation of the regulations and administration of this section shall be
			 made without regard to—
						(i)the
			 notice and comment provisions of section 553 of title 5, United States
			 Code;
						(ii)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
						(iii)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
						(C)Congressional
			 review of agency rulemakingIn carrying out this paragraph, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
					(2)Offset
					(A)In
			 generalThe Secretary of the Treasury shall rescind such funds as
			 are necessary of funds made available under the Troubled Asset Relief Program
			 established under title I of division A of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5211 et seq.) to reimburse the Commodity Credit
			 Corporation for expenditures under this Act.
					(B)Administrative
			 costsThe Secretary may use up to $5,000,000 of amounts made
			 available under subparagraph (A) to pay administrative costs incurred by the
			 Secretary that are directly related to carrying out this Act.
					
